The transfer of appellant's deposit from the Portland bank to the Seattle bank was not forbidden, and did not, of itself, deprive the appellant of the money. The first breach of duty on the part of the insured officers was in wrongfully disbursing that money from the Seattle bank on March 4th. Therefore, they had committed no defalcation on March 3rd, and the answers given to the bonding company on behalf of the employer were true when made.
I therefore dissent.
BEALS, C.J., and HOLCOMB, J., concur with TOLMAN, J. *Page 263